This decision of the New Mexico Court of Appeals was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Court of
Appeals.

          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

No. A-1-CA-38618

STATE OF NEW MEXICO,

      Plaintiff-Appellee,

v.

JASON I. CORDOVA,

      Defendant-Appellant.

APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
Jason Lidyard, District Judge

Hector H. Balderas, Attorney General
Santa Fe, NM
Walter Hart, Assistant Attorney General
Albuquerque, NM

for Appellee

Bennett J. Baur, Chief Public Defender
Joelle N. Gonzales, Assistant Appellate Defender
Santa Fe, NM

for Appellant

                              MEMORANDUM OPINION

BOGARDUS, Judge.

{1}    The opinion filed on August 11, 2022, is hereby withdrawn, and this opinion is
substituted in its place. A jury convicted Defendant Jason Cordova of, among other
charges, aggravated burglary, pursuant to NMSA 1978, Section 30-16-4(C) (1963);
aggravated battery (great bodily harm), pursuant to NMSA 1978, Section 30-3-5(C)
(1969); and tampering with evidence, pursuant to NMSA 1978, Section 30-22-5(A)
(2003), based on Defendant entering Victim’s home without her permission and sexually
assaulting her. Defendant appeals his convictions for aggravated battery and tampering
with evidence, arguing his convictions for aggravated burglary and aggravated battery
violate his right to be free from double jeopardy, and insufficient evidence supports his
conviction for tampering with evidence. He also argues the district court improperly
denied his motion for mistrial based on jury misconduct. We vacate Defendant’s
convictions for aggravated battery and tampering with evidence and otherwise affirm.

{2}   Because this is a memorandum opinion and the parties are familiar with the facts
and procedural history of this case, we reserve discussion of specific facts where
necessary to our analysis.

DISCUSSION

I.     Double Jeopardy

{3}   Defendant argues that his conviction for aggravated battery violates double
jeopardy and must be vacated. We review Defendant’s contention de novo. See State v.
Lopez, 2008-NMCA-111, ¶ 8, 144 N.M. 705, 191 P.3d 563 (“We generally apply a de
novo standard of review to the constitutional question of whether there has been a
double jeopardy violation.”).

{4}     As relevant here, the double jeopardy clause protects defendants from receiving
“multiple punishments for the same offense.” State v. Montoya, 2013-NMSC-020, ¶ 23,
306 P.3d 426 (internal quotation marks and citation omitted). “Multiple punishment
cases are of two types: those cases in which a defendant is charged with multiple
violations of a single statute based on a single course of conduct (‘unit of prosecution’
cases) and those cases in which a defendant is charged with violating different statutes
in a single course of conduct (‘double-description’ cases).” State v. Sena, 2020-NMSC-
011, ¶ 44, 470 P.3d 227. Here, Defendant’s double jeopardy claim is based on a
double-description multiple punishment theory.

{5}    We apply a two-part analysis to double-description cases, the first part which
determines “whether the conduct underlying the offenses is unitary, i.e., whether the
same conduct violates [multiple] statutes.” State v. Swafford, 1991-NMSC-043, ¶ 25,
112 N.M. 3, 810 P.2d 1223. If the conduct is unitary, we look to the statutes at issue “to
determine whether the [L]egislature intended to create separately punishable offenses.”
Id. Double jeopardy prohibits multiple punishments only when (1) the conduct is unitary,
and (2) it is determined that the Legislature did not intend multiple punishments. Id.
“Where we conclude that double jeopardy has been violated, we vacate the lesser
offense and retain the conviction for the greater offense.” State v. Padilla, 2006-NMCA-
107, ¶ 36, 140 N.M. 333, 142 P.3d 921, rev’d on other grounds, 2008-NMSC-006, 143
N.M. 310, 176 P.3d 299.

{6}    The jury was instructed, in relevant part, that to convict Defendant of aggravated
burglary, the State had to prove beyond a reasonable doubt that

       1.     [D]efendant entered a dwelling without authorization;
       2.     [D]efendant entered the dwelling with the intent to commit criminal
              sexual penetration and/or aggravated battery once inside; [and]

       3.     [D]efendant touched or applied force to [Victim] in a rude or angry
              manner while inside.

The jury was instructed, in relevant part, that in order to convict Defendant of
aggravated battery, the State had to prove beyond a reasonable doubt that Defendant
“touched or applied force to [Victim] by striking and/or punching and/or hitting her.”

{7}    Here, the two charges against Defendant that implicate double jeopardy both rely
on facts demonstrating an element of force. As charged, the application of force within
each act is indistinguishable. Victim testified that Defendant entered her home without
permission, performed sexual acts on her, and once he was finished, stood up and
punched her in the face. The State does not argue nor does the evidence suggest that
separate conduct underpinned Defendant’s aggravated burglary and aggravated battery
convictions. We agree with Defendant, then, that the force elements for both aggravated
burglary and aggravated battery were satisfied when Defendant punched Victim and
that there was not an identifiable point that could distinguish between the completion of
one crime and the start of another. See State v. Silvas, 2015-NMSC-006, ¶ 10, 343
P.3d 616 (noting that “[c]onduct is unitary when not sufficiently separated by time or
place, and the object and result or quality and nature of the acts cannot be
distinguished”). We conclude that the conduct was unitary and proceed to analyze the
second step of the double-description analysis, whether our Legislature intended to
punish each conduct separately. See State v. Swick, 2012-NMSC-018, ¶ 11, 279 P.3d
747.

{8}    “When . . . statutes themselves do not expressly provide for multiple
punishments, we begin by applying the rule of statutory construction from Blockburger
v. United States, 284 U.S. 299 . . . (1932), to determine whether each provision requires
proof of a fact that the other does not,” in order to ascertain if the Legislature intended to
punish each crime separately. State v. Branch, 2018-NMCA-031, ¶ 24, 417 P.3d 1141;
see Swafford, 1991-NMSC-043, ¶¶ 10, 30. “When dealing with statutes that are vague
and unspecific or written with many alternatives, we apply a modified version of the
Blockburger analysis.” State v. Gonzales, 2019-NMCA-036, ¶ 22, 444 P.3d 1064
(internal quotation marks and citation omitted). “Under the modified Blockburger
analysis, we no longer apply a strict elements test in the abstract; rather, we look to the
state’s trial theory to identify the specific criminal cause of action for which the
defendant was convicted, filling in the case-specific meaning of generic terms in the
statute when necessary.” Id. (internal quotation marks and citation omitted).

{9}     With this framework in mind, we continue our analysis by looking to the elements
of the two offenses to ascertain if the definition of one subsumes the definition of the
other. See Montoya, 2013-NMSC-020, ¶ 32. It is apparent that the two statutes have
distinct elements. Section 30-3-5(A) prohibits aggravated battery and reads, in pertinent
part that “[a]ggravated battery consists of the unlawful touching or application of force to
the person of another with intent to injure that person.” Meanwhile, the statute
prohibiting aggravated burglary reads, in pertinent part that “[a]ggravated burglary
consists of the unauthorized entry of any . . . dwelling or other structure, movable or
immovable, with intent to commit any felony or theft therein and the person . . . commits
a battery upon any person while in such place.” Section 30-16-4(C). Thus, one of these
offenses is not subsumed by the other based on these definitions alone.

{10} Because each statute requires proof of an element that the other does not, we
can infer that the Legislature intended to authorize separate punishments under the
aggravated battery and aggravated burglary statutes under the Blockburger test. See
Swafford, 1991-NMSC-043, ¶ 12. However, this is merely an inference that allows us to
presume the two statutes punish different offenses. See id. ¶ 31. We agree with
Defendant that the presumption is not conclusive because the State charged him with
aggravated burglary, which has three different alternative aggravating elements, making
it a multipurpose statute. See § 30-16-4(A)-(C); State v. Gutierrez, 2012-NMCA-095, ¶
14, 286 P.3d 608 (stating that we apply the modified Blockburger test when one of the
statutes are written with various alternatives); see also State v. Sena, 2018-NMCA-037,
¶¶ 42-44, 419 P.3d 1240 (noting that aggravated burglary has numerous ways in which
a conviction may occur so this Court must analyze it through the modified Blockburger
test), aff’d in part, rev’d in part, and remanded, 2020-NMSC-011, ¶ 56. We now apply
the modified Blockburger test which requires us to answer whether the legal theory
advanced by the State at trial results in one offense subsuming the other. See
Gutierrez, 2012-NMCA-095, ¶ 18; Swick, 2012-NMSC-018, ¶¶ 21, 24. More specifically,
our analysis is guided by the State’s theory of the specific conduct that violated the
statutes at issue. See Porter, 2020-NMSC-020, ¶ 18.

{11} The charging document and jury instructions do not demonstrate which of
Defendant’s actions the State argued would satisfy the force element of each charge.
See State v. Serrato, 2021-NMCA-027, ¶ 29, 493 P.3d 383 (noting that to determine the
state’s theory, we examine the charging documents, the state’s closing argument, and
the jury instructions). Despite this, the State was clear about its theory of the case when
outlining the elements of both aggravated burglary and aggravated battery in its closing
argument. See id. It specifically referenced the act of Defendant punching Victim in the
face for both the “touched or applied force to [Victim] in a rude or angry manner” and
“touched or applied force to [Victim] by striking or punching and or hitting her” elements
of both crimes. See Reed, 2022-NMCA-025, ¶¶ 16-19 (determining that based on the
modified Blockburger test and the jury being instructed it could rely on the same
conduct to satisfy the force elements of two statutes, the defendant’s conviction violated
double jeopardy).

{12} Based on the State’s argument to the jury that it could rely on Defendant’s single
act of force for both crimes, we conclude Defendant’s convictions for aggravated
burglary and aggravated battery violate double jeopardy and his conviction for
aggravated battery must be vacated. See State v. Santillanes, 2001-NMSC-018, ¶ 28,
130 N.M. 464, 27 P.3d 456 (“[D]ouble jeopardy requires that the lesser offense merge
into the greater offense such that the conviction of the lesser offense, not merely the
sentence, is vacated.”).

II.    The Evidence Is Insufficient to Sustain Defendant’s Conviction for
       Tampering With Evidence

{13} Defendant argues the State presented insufficient evidence to support his
conviction for tampering with evidence. At trial, the State presented evidence that a
sheriff’s deputy (the Deputy) picked up Defendant around 5:00 p.m. and gave him a
courtesy ride to his parents’ house on Espinoza Lane in Española, New Mexico
because he was intoxicated. During the courtesy ride, Defendant was wearing a black
and white shirt. Later that evening, a stranger wearing a black and white shirt entered
Victim’s home on Espinoza Lane without permission and punched and sexually
assaulted Victim. The same Deputy was called to the scene where Victim described her
perpetrator as wearing a shirt similar to that worn by Defendant during the courtesy ride.
The Deputy remembered his earlier interaction with Defendant and twice went to
Defendant’s house that evening and asked Defendant to turn over the clothes he was
wearing earlier. Defendant turned over jeans, boxer shorts, and shoes, but did not
produce the shirt. Law enforcement never recovered the shirt.

{14} Defendant argues that he cannot be convicted of tampering simply because the
black and white shirt worn during the commission of the crime could not be found. The
State argues that the jury could reasonably infer Defendant lied about losing the shirt
and thus Defendant’s conviction for tampering with evidence was supported by
substantial evidence

{15} “The test for sufficiency of the evidence is whether substantial evidence of either
a direct or circumstantial nature exists to support a verdict of guilty beyond a reasonable
doubt with respect to every element essential to a conviction.” State v. Riley, 2010-
NMSC-005, ¶ 12, 147 N.M. 557, 226 P.3d 656 (internal quotation marks and citation
omitted), overruled on other grounds by Montoya, 2013-NMSC-020, ¶ 54. The reviewing
court “view[s] the evidence in the light most favorable to the guilty verdict, indulging all
reasonable inferences and resolving all conflicts in the evidence in favor of the verdict.”
State v. Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d 176. “The
question before us as a reviewing [c]ourt is not whether we would have had a
reasonable doubt [about guilt] but whether it would have been impermissibly
unreasonable for a jury to have concluded otherwise.” State v. Rudolfo, 2008-NMSC-
036, ¶ 29, 144 N.M. 305, 187 P.3d 170. “Jury instructions become the law of the case
against which the sufficiency of the evidence is to be measured.” State v. Smith, 1986-
NMCA-089, ¶ 7, 104 N.M. 729, 726 P.2d 883.

{16} The jury, in this case, was instructed in relevant part, that to find Defendant guilty
of tampering with evidence, it must find beyond a reasonable doubt that he (1)
“destroyed and/or hid clothing,” and (2) “[b]y doing so, [D]efendant intended to prevent
the apprehension, prosecution, or conviction of [Defendant] for the crime or crimes of
aggravated burglary, criminal sexual penetration, criminal sexual contact, and/or
aggravated battery.” See UJI 14-2241 NMRA.

{17} “When there is no other evidence of the specific intent . . . to disrupt the police
investigation, intent is often inferred from an overt act of the defendant.” State v. Duran,
2006-NMSC-035, ¶ 14, 140 N.M. 94, 140 P.3d 515. But where there is no direct
evidence of an intent to undermine law enforcement activities, and no overt act
permitting an inference of such intent, “the evidence cannot support a tampering
conviction.” State v. Silva, 2008-NMSC-051, ¶ 18, 144 N.M. 815, 192 P.3d 1192,
holding modified by State v. Guerra, 2012-NMSC-027, ¶¶ 14-15, 284 P.3d 1076.

{18} In a tampering case where evidence was never recovered, evidence showing
that a defendant had evidence and used that evidence to commit a crime combined with
a showing that the evidence was then removed from the scene and never recovered is
insufficient to show that the defendant had the intent required by the tampering with
evidence statute. See State v. Carrillo, 2017-NMSC-023, ¶ 47, 399 P.3d 367; Silva,
2008-NMSC-051, ¶¶ 17-19. In Arrendondo, our Supreme Court concluded that evidence
was insufficient to support a tampering conviction where “the [s]tate provided evidence
that [the defendant] took the [evidence] when he left the crime scene, but it offered no
evidence that [the defendant] actively hid or disposed of it.” 2012-NMSC-013, ¶ 33, 278
P.3d 517.

{19} By contrast, we have held that evidence was sufficient to support a tampering
conviction for a knife that was never recovered where the defendant described having
thrown the knife from his vehicle as he departed the scene of the stabbing. See State v.
Sanchez, 2015-NMCA-077, ¶¶ 2, 19, 355 P.3d 51. Similarly, in State v. Torrez, our
Supreme Court concluded the defendant’s testimony that “immediately after the
shooting, he took most of the guns and put them behind his refrigerator,” supported the
conclusion that tampering with evidence was proven beyond a reasonable doubt. 2013-
NMSC-034, ¶ 44, 305 P.3d 944.

{20} Here, the State has provided nothing more than evidence showing that
Defendant was wearing a black and white shirt when he committed his crimes,
combined with evidence that the black and white shirt was never found. More
specifically, the State’s evidence—testimony that the Deputy asked Defendant to
retrieve the shirt he was wearing earlier that day and that Defendant did not provide it to
him—failed to establish that Defendant actively hid or destroyed the black and white
shirt.

{21} The State contends this case is like Carrillo, because there was evidence that
Defendant had been observed with the missing evidence—the black and white shirt in
this case and a gun in Carrillo—at or soon after the time of the commission of the crime,
and Defendant was located soon thereafter without the shirt. See 2017-NMSC-023, ¶
46. Thus, the jury could reasonably conclude that Defendant lied to prevent the missing
shirt from being located, and could conclude Defendant tampered with evidence. See id.
We disagree. In Carrillo, evidence was presented that the defendant was seen with a
gun shortly after the shooting deaths occurred, was seen using a gun to break a car
window, was found without a gun shortly thereafter, and lied about using his hand rather
than a gun to break the car window. Id. ¶¶ 6-7. Lying about breaking the window with
his hand was an overt act from which the jury could infer the requisite specific intent to
tamper. Id. ¶ 47; see State v. Slade, 2014-NMCA-088, ¶ 14, 331 P.3d 930 (“A
reasonable inference is a conclusion arrived at by a process of reasoning which is a
rational and logical deduction from facts admitted or established by the evidence.”
(alterations, internal quotation marks, and citation omitted)). In contrast here, the State
argues the jury could infer Defendant was lying simply because Defendant was seen
wearing the shirt and then did not provide it to law enforcement a few hours later, which
would then provide the “overt act” necessary for the jury to infer the necessary specific
intent for the tampering conviction. However, the State presented no evidence that
Defendant lied, instead only provided evidence that he did not produce his shirt to law
enforcement after looking for it. Thus, no evidence of an overt act was presented to
support Defendant’s tampering with evidence conviction.

{22} Accordingly, we determine the State’s evidence falls short of “evidence of an
overt act from which the jury may infer . . . intent [to tamper],” Silva, 2008-NMSC-051,
¶ 18, and therefore, conclude that the evidence was insufficient to support Defendant’s
conviction for tampering with evidence.

III.   The District Court Did Not Abuse Its Discretion by Denying Defendant’s
       Motion for Mistrial

{23} Defendant’s final argument is that the district court erred in denying its motion for
mistrial based on juror misconduct. “A denial of a motion for mistrial is reviewed under
an abuse of discretion standard.” State v. Lymon, 2021-NMSC-021, ¶ 12, 488 P.3d 610
(internal quotation marks and citation omitted). “An abuse of discretion occurs when the
ruling is clearly against the logic and effect of the facts and circumstances of the case.
We cannot say the [district] court abused its discretion by its ruling unless we can
characterize [the ruling] as clearly untenable or not justified by reason.” State v. Rojo,
1999-NMSC-001, ¶ 41, 126 N.M. 438, 971 P.2d 829 (internal quotation marks and
citations omitted).

{24} Defendant argues that evidence demonstrated that a juror determined
Defendant’s guilt before the close of evidence and shared his opinions with other jurors,
which required the district court to declare a mistrial or excuse the juror. However, the
juror was identified and questioned by the district court. He denied saying that
Defendant was guilty and stated he did not hear anyone else saying that and there was
no reason he could not be a fair and impartial juror. Based on the statements of the
juror, we cannot say that the district court’s decision was “clearly against the logic and
effect of the facts and circumstances,” State v. Maples, 2013-NMCA-052, ¶ 13, 300
P.3d 749 (internal quotation marks and citation omitted), and conclude that it was not an
abuse of discretion to deny Defendant’s motion for mistrial.

CONCLUSION
{25} For the foregoing reasons, we vacate Defendant’s convictions for aggravated
battery and tampering with evidence, and otherwise affirm.

{26}   IT IS SO ORDERED.

KRISTINA BOGARDUS, Judge

WE CONCUR:

J. MILES HANISEE, Chief Judge

GERALD E. BACA, Judge